Exhibit 10.17.6

 

FOURTH AMENDMENT

TO

SIXTH AMENDED AND RESTATED CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO SIXTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made and entered into as of the ___29th___ day of August, 2006,
by and among CBL & ASSOCIATES LIMITED PARTNERSHIP, a Delaware limited
partnership (hereinafter referred to as “Borrower”), CBL & ASSOCIATES
PROPERTIES, INC., a Delaware corporation (hereinafter referred to as the
“Parent”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking
association, U.S. BANK NATIONAL ASSOCIATION, a national banking association,
COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES, a German banking
corporation, PNC BANK, NATIONAL ASSOCIATION, a national banking association,
SUNTRUST BANK, a Georgia banking corporation, KEYBANK NATIONAL ASSOCIATION, a
national banking association, ALLIED IRISH BANKS, P.L.C., an Irish publicly
quoted company, LASALLE BANK NATIONAL ASSOCIATION, a national banking
association, SOCIETE GENERALE, UNION BANK OF CALIFORNIA, N.A., a national
banking association, and WESTDEUTSCHE IMMOBILIENBANK, a German banking
corporation (hereinafter referred to individually as a “Lender” and collectively
as the “Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as contractual representative of the Lenders (in such capacity, the
“Agent”).

 

W I T N E S S E T H:

WHEREAS, Borrower, Parent, the Lenders party thereto and Agent entered into that
certain Sixth Amended and Restated Credit Agreement dated as of February 28,
2003 (the “Credit Agreement”), pursuant to which the Lenders party thereto
agreed to extend to Borrower a credit facility (the “Credit Facility”) in the
aggregate principal amount of up to Two Hundred Fifty-Five Million and No/100
Dollars ($255,000,000.00) at any one time outstanding; and

WHEREAS, Borrower, Parent, the Lenders party thereto and Agent entered into that
certain First Amendment to Sixth Amended and Restated Credit Agreement dated as
of May 3, 2004 (the “First Amendment”), pursuant to which the parties modified
and amended the Credit Agreement to, among other matters, increase the aggregate
principal amount of the Credit Facility to up to Three Hundred Seventy-Three
Million and No/100 Dollars ($373,000,000.00) at any one time outstanding; and

WHEREAS, Borrower, Parent, the Lenders party thereto and Agent entered into that
certain Second Amendment to Sixth Amended and Restated Credit Agreement dated as
of September 21, 2005 (the “Second Amendment”), pursuant to which the parties
modified and amended the Credit Agreement as more particularly set forth
therein; and

 

 

1672300_7.DOC

1

 



 

 



WHEREAS, Borrower, Parent, Lenders and Agent entered into that certain Third
Amendment to Sixth Amended and Restated Credit Agreement dated as of
February 14, 2006 (the “Third Amendment”), pursuant to which the parties
modified the Credit Agreement to, among other matters, increase the maximum
aggregate principal amount of the Credit Facility to up to Four Hundred
Seventy-Six Million Dollars ($476,000,000.00) at any one time outstanding (the
Credit Agreement as modified by the First Amendment, the Second Amendment and
the Third Amendment being hereinafter referred to as the “Credit Agreement”);
and

 

WHEREAS, Borrower, Parent, Lenders and Agent desire to further modify and amend
the Credit Agreement in the manner and for the purposes set forth herein, all as
more particularly set forth herein, all as more particularly set forth
hereinbelow.

NOW THEREFORE, for and in consideration of the premises, for Ten and No/100
Dollars ($10.00) in hand paid by the parties to each other, and for other good
and valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged by Borrower, Parent, Lenders, and Agent, Borrower, Parent,
Lenders and Agent do hereby covenant and agree as follows:

1.           Definitions. Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to such terms in the Credit Agreement.

2.            Adjusted Asset Value. (a) The definition of Adjusted Asset Value
is hereby amended by:

 

(i)          deleting the figure “7.25% the two times it appears therein, and
inserting the figure “7.0%” in lieu thereof; and

(ii)         deleting the words and figures “eighteen (18) consecutive months”
therefrom and inserting the words and figures “twenty-four (24) consecutive
months” in lieu thereof.

(b)          In addition, EBITDA attributable to the following six properties:
Mall of Acadiana, Oak Park Mall, Hickory Point Mall, Eastland Mall, Layton Hills
Mall and Triangle Town Center shall be excluded from the determination of
Adjusted Asset Value for the twenty-four (24) month period beginning on the date
hereof (August _29___, 2006) so long as such properties are valued in Parent’s
financial statements at their purchase price.

 

 

3.

Base Rate. The first sentence of the definition of Base Rate, which did read:

 

“‘Base Rate’ means the Federal Funds Rate plus one percent (1.0%).”

 

is hereby deleted in its entirety, and the following is hereby inserted in lieu
thereof:

 

“‘Base Rate’ means the Federal Funds Rate plus one percent (1.0%) (i.e. one
hundred (100) basis points); provided however, in no event shall the Base Rate
ever be less than, at the time of such determination, LIBOR for an Interest
Period of one month plus 0.80% (i.e. eighty (80) basis points).”

 

2

1672300_7.DOC



 

 

 

 

4.

EBITDA. Paragraph (d) in the definition of EBITDA, which did read:

 

“(d)         extraordinary and nonrecurring net gains or losses (other than
gains or losses from the sale of outparcels of Properties) for such period and
expense relating to the extinguishments of Indebtedness for such period;”

 

is hereby deleted in its entirety, and the following is hereby inserted in lieu
thereof:

 

“(d)        (i) extraordinary and nonrecurring net gains or losses (other than
gains or losses from the sale of outparcels of Properties), except as otherwise
provided in clause (d)(ii) below) for such period;

 

(ii) gains or losses from the sale of outparcels and non-operating Properties
for such period (provided however, that the gains or losses from such sales of
outparcels and non-operating Properties may not exceed five percent (5%) of
EBITDA calculated prior to taking such gains or losses into account); and

 

(iii) expense relating to the extinguishments of Indebtedness for such period;”

 

5.            Gross Asset Value. Subparagraph (e)(ii) of the definition of Gross
Asset Value is hereby amended by:

(i) deleting the word “eighteen” therefrom and inserting the word and figure
“twenty-four (24)” in lieu thereof; and

(ii) deleting the figure “7.25%” therefrom and inserting the figure “7.0%” in
lieu thereof.

 

6.

Interest Period. (a)    The last sentence of subparagraph (a) of the definition
of Interest Period, which did read:

“In addition to such periods, with the prior consent of each Lender in each
case, the Interest Period of a LIBOR Advance may have a duration of at least 7,
but not more than 30 days; and”

 

is hereby deleted in its entirety, and the following is hereby inserted in lieu
thereof:

 

“In addition to such periods, with the prior consent of each Lender in each
case, the Interest Period of a LIBOR Advance may have a duration of less than
one month; and”.

 

(b)         Clause (iii) of the final paragraph of the definition of Interest
Period is hereby amended by inserting the phrase “without the prior consent of
each Lender in each case,” immediately before the phrase “no Interest Period
shall have a duration of less than one month”.

 

 

3

1672300_7.DOC



 

 

 

(c)

Section 2.9(e)(i), which did read:

 

“(i)         if the Borrower has requested a borrowing of LIBOR Advances having
an Interest Period of at least 7, but not more than 30, days and at least one
Lender did not consent to such Interest Period, then the Borrower may request
that such borrowing of Advances be Base Rate Advances; provided, however, that
the Borrower shall repay such Base Rate Advances in full no later than 7
calendar days after such Advances have been made; and”

 

is hereby deleted in its entirety, and the following is hereby inserted in lieu
thereof:

 

“(i)        if the Borrower has requested a borrowing of LIBOR Advances having
an Interest Period of less than one month and at least one Lender did not
consent to such Interest Period, then the Borrower may request that such
borrowing of Advances be Base Rate Advances; provided, however, that the
Borrower shall repay such Base Rate Advances in full no later than 7 calendar
days after such Advances have been made; and”.

 

 

7.

LIBOR. The definition of LIBOR, which did read:

“‘LIBOR’ means, for any LIBOR Advance for any Interest Period therefor, the
average rate of interest per annum (rounded upwards, if necessary, to the next
highest 1/16th of 1%) at which deposits in immediately available funds in
Dollars are offered to the Lender then acting as Agent (at approximately
9:00 a.m. San Francisco time, two Business Days prior to the first day of such
Interest Period) by first class banks in the London interbank market where the
Eurodollar operations of the Lender then acting as Agent are customarily
conducted, for delivery on the first day of such Interest Period, such deposits
being for a period of time equal or comparable to such Interest Period and in an
amount equal to or comparable to the principal amount of the LIBOR Advance to
which such Interest Period relates. Each determination of LIBOR by the Lender
then acting as Agent shall, in the absence of demonstrable error, be conclusive
and binding.”

 

is hereby deleted in its entirety, and the following is hereby inserted in lieu
thereof:

 

“‘LIBOR’ means, for any LIBOR Advance for any Interest Period therefor, the rate
rounded upward to the nearest one one-hundredth (1/100th) of one percent (0.01%)
quoted by the Lender then acting as Agent as the London Interbank Offered Rate
for deposits in U.S. Dollars as of 9:00 a.m. (San Francisco time) two (2)
Business Days prior to the first day of such Interest Period, in an amount equal
to the LIBOR Advance so requested and for a period equal to such Interest
Period. Each determination of LIBOR by the Lender then acting as Agent shall, in
the absence of manifest error, be conclusive and binding.”

 

8.            Permanent Loan Estimate. The definition of Permanent Loan Estimate
is hereby amended by deleting the term “25-year” therefrom and inserting the
term “30-year” in lieu thereof.

 

4

1672300_7.DOC



 

 

 

9.

Requisite Lenders. The definition of Requisite Lenders, which did read:

“‘Requisite Lenders’ means, as of any date, Lenders having at least 66-2/3% of
the aggregate amount of the Commitments, or, if the Commitments have been
terminated or reduced to zero, such Lenders holding at least 66-2/3% of the
principal amount of the Advances and Letter of Credit Liabilities.”

 

is hereby deleted in its entirety, and the following is hereby inserted in lieu
thereof:

 

“‘Requisite Lenders’ means, as of any date, Lenders having at least 51% of the
aggregate amount of the Commitments, or, if the Commitments have been terminated
or reduced to zero, such Lenders holding at least 51% of the principal amount of
the Advances and Letter of Credit Liabilities; provided however, Requisite
Lenders must always include at least two (2) Lenders; provided further, in the
case of any amendment to Section 10.1, or to any defined term where such
amendment could affect compliance with Section 10.1, Requisite Lenders must
include Agent.”

 

10.          Revolving Advances. (a) The fourth sentence of the second full
paragraph of Section 2.1(c), which did read:

“Agent is not obligated or required in any way to take any actions to detect
errors in information provided by Borrower.”

 

is hereby deleted in its entirety, and the following is hereby inserted in lieu
thereof:

 

“Agent will inform Borrower of any errors actually known by Agent in any
information provided by Borrower, but is not obligated or required in any way to
take any actions to detect errors in information provided by Borrower.”

 

 

(b)

The third full paragraph of Section 2.1(c), which did read:

 

“Agent will, in its sole discretion, determine the funds transfer system and the
means by which each transfer will be made. Agent may delay or refuse to accept a
funds transfer request if the transfer would: (i) violate the terms of this
authorization; (ii) require use of a bank unacceptable to Agent or prohibited by
Government Authority; (iii) cause Agent to violate any Federal Reserve or other
regulatory risk control program or guideline, or (iii) otherwise cause Agent to
violate any applicable law or regulation.”

is hereby deleted in its entirety, and the following is hereby inserted in lieu
thereof:

 

“Agent will, in its sole discretion, determine the funds transfer system and the
means by which each transfer will be made. Agent may delay or refuse to accept a
funds transfer request if the transfer would: (i) violate the terms of this
authorization; (ii) require use of a bank unacceptable to Agent or prohibited by
any Governmental Authority; (iii) cause Agent to violate any Federal Reserve or

 

5

1672300_7.DOC



 

other regulatory risk control program or guideline; or (iv) otherwise cause
Agent to violate any Applicable Law.”

 

11.

Letters of Credit. (a) The first sentence of Section 2.2(g), which did read:

“In examining documents presented in connection with drawings under Letters of
Credit and making payments under such Letters of Credit against such documents,
the Agent shall only be required to use the same standard of care as it uses in
connection with examining documents presented in connection with drawings under
letters of credit in which it has not sold participations and making payments
under such letters of credit.”

is hereby deleted in its entirety.

 

(b)

Subclause (iii) of Section 2.2(g), which did read:

“(iii) failure of the beneficiary of any Letter of Credit to comply fully with
conditions required in order to draw upon such Letter of Credit;”

is hereby deleted in its entirety, and the following is hereby inserted in lieu
thereof:

“(iii) failure of the beneficiary of any Letter of Credit to comply fully with
conditions required in order to draw upon such Letter of Credit (provided
however, the within limitation shall not affect Agent's liability for paying a
drawing under any Letter of Credit when the beneficiary of such Letter of Credit
has not substantially complied with the requirements imposed by such Letter of
Credit for such drawing; provided further, Agent shall have no duty to verify
the existence or reasonableness of any act or condition referenced in or in
connection with, or any statement in or in connection with, any drawing or
presentment under any Letter of Credit);”

 

12.

Swingline Loans. (a) The third full paragraph of Section 2.3(b), which did read:

“Swingline Lender will, in its sole discretion, determine the funds transfer
system and the means by which each transfer will be made. Swingline Lender may
delay or refuse to accept a funds transfer request if the transfer would: (i)
violate the terms of this authorization; (ii) require use of a bank unacceptable
to Swingline Lender or prohibited by Government Authority; (iii) cause Swingline
Lender to violate any Federal Reserve or other regulatory risk control program
or guideline, or (iii) otherwise cause Swingline Lender to violate any
applicable law or regulation.”

is hereby deleted in its entirety, and the following is hereby inserted in lieu
thereof:

“Swingline Lender will, in its sole discretion, determine the funds transfer
system and the means by which each transfer will be made. Swingline Lender may
delay or refuse to accept a funds transfer request if the transfer would: (i)
violate the terms of this authorization; (ii) require use of a bank unacceptable
to Swingline

 

6

1672300_7.DOC



 

Lender or prohibited by any Governmental Authority; (iii) cause Swingline Lender
to violate any Federal Reserve or other regulatory risk control program or
guideline; or (iv) otherwise cause Swingline Lender to violate any Applicable
Law.”

 

(b)         The phrase “Swingline Lender of the Swingline Lender” which appears
at the end of clause (i) in the fourth full paragraph of Section 2.3(b) is
hereby deleted, and the phrase “agent of the Swingline Lender” is hereby
inserted in lieu thereof.

13.          Interest on Revolving Advances. Section 2.4(a)(ii) is hereby
amended by deleting the figure “0.90%” therefrom and inserting the figure
“0.80%” in lieu thereof.

 

14.

Authorized Representatives.

(a)         The following Section 2.16 is hereby inserted immediately following
Section 2.15 of the Credit Agreement:

 

“Section 2.16. Authorized Representatives.

Agent is authorized to rely upon the continuing authority of the persons,
officers, signatories or agents hereafter designated (“Authorized
Representatives”) to bind Borrower with respect to all matters pertaining to
establishment of the Loan and the Loan Documents including, but not limited to,
requests for Revolving Advances, Swingline Loans and Letters of Credit and the
selection of interest rates. Such authorization may be changed only upon written
notice to Agent accompanied by evidence, reasonably satisfactory to Agent, of
the authority of the person giving such notice. The present Authorized
Representatives are listed on Schedule 2.16.”

 

(b)         Schedule 2.16 attached hereto is hereby inserted as Schedule 2.16 to
the Credit Agreement, immediately following Schedule 1.1(A) thereto;

 

 

15.

Defaulting Lenders. The final sentence of Section 3.8, which did read:

 

“Any amounts received by the Agent in respect of a defaulting Lender’s Advances
shall not be paid to such Defaulting Lender and shall be held by the Agent and
paid to such Defaulting Lender upon the Defaulting Lender’s curing of its
default.”

 

is hereby deleted in its entirety, and the following is hereby inserted in lieu
thereof:

 

“Any amounts received by the Agent in respect of a Defaulting Lender’s Advances
shall not be paid to such Defaulting Lender and shall be held by the Agent and,
except as otherwise provided in this Section 3.8, paid to such Defaulting Lender
upon the Defaulting Lender’s curing of its default.”

 

 

7

1672300_7.DOC



 

 

16.          Financial Statement. Section 7.1(h) is hereby amended by deleting
the name “Arthur Anderson LLP” therefrom and inserting the name “Deloitte &
Touche LLP” in lieu thereof.

17.          Insurance. Section 8.4 is hereby amended by adding the following as
the second sentence thereof:

“In addition, whether or not required by the terms of any Collateral Loan
Document, Borrower shall, and shall cause each Subsidiary owning a Collateral
Property to, carry terrorism coverage or policies with no exclusion for loss,
cost, damage or liability caused by “terrorism” or “terrorist acts,” no matter
how defined in such policies.”

 

18.          Dividends and Other Restricted Payments. Section 10.1(e) is hereby
amended by inserting the phrase “in such proportion as required by Borrower’s
limited partnership agreement” after the phase “to make cash distributions to
the Parent or other limited partners of the Borrower” in clause (ii) of the
first sentence thereof.

19.          Permitted Investments. Section 10.1(f) is hereby deleted in its
entirety, and the following is hereby inserted in lieu thereof:

“(f)         Permitted Investments. The Parent shall not, and shall not permit
the Borrower or other Subsidiary to, make an Investment in or otherwise own the
following items which would cause the aggregate value of such holdings (for
purposes of this Section 10.1 the value of the holdings described in items (i)
through (v) shall be calculated in accordance with GAAP) of such Persons to
exceed thirty five percent (35%) of Gross Asset Value for the quarter most
recently ended as reported on the Compliance Certificate for such quarter:

 

(i)           unimproved real estate (for purposes of this clause (i) unimproved
real estate shall not include (w) raw land subject to a ground lease under which
the Borrower or a Subsidiary is the lessor and a Person not an Affiliate is the
lessee; (x) Properties under development; (y) land subject to a binding contract
of sale under which the Borrower or one of its Subsidiaries is the seller and
the buyer is not an Affiliate of Borrower and (z) out-parcels held for lease or
sale at Properties which are either completed or where development has
commenced);

 

(ii)          developed real estate used primarily for non-retail purposes
(other than the real estate located at CBL Center, 2030 Hamilton Place
Boulevard, Chattanooga, Tennessee);

 

(iii)        Investments in Unconsolidated Affiliates of the Borrower or the
Parent;

 

(iv)         Investments in Persons that are neither Subsidiaries nor
Unconsolidated Affiliates of the Borrower or the Parent; and

 

 

8

1672300_7.DOC



 

 

(v)          Mortgages in favor of the Borrower or any other Loan Party (other
than (A) Mortgages securing Indebtedness owed to the Borrower or any Subsidiary
on September 30, 2002 and (B) Mortgages on assets owned by the Parent, the
Borrower or any Subsidiary).”

 

20.          Acquisitions. Section 10.5 is hereby deleted in its entirety, and
the following is hereby inserted in lieu thereof:

Neither Borrower nor any of its Subsidiaries shall acquire the business of or
all or substantially all of the assets or stock of any Person, or any division
of any Person, whether through Investment, purchase of assets, merger or
otherwise, in each case involving consideration, or valued, in excess of fifteen
percent (15%) of Gross Asset Value for the quarter most recently ended as
reported in the Compliance Certificate for such quarter unless (a) no Default or
Event of Default exists or would exist immediately following the consummation of
such acquisition, (b) the Borrower has delivered to the Agent, at least 30 days
prior to the date such acquisition is consummated, (i) all information related
to such acquisition as the Agent may reasonably request and (ii) a Compliance
Certificate, calculated on a pro forma basis, evidencing continued compliance
with the financial covenants contained in Section 10.1., after giving effect to
such acquisition, and (c)(i) with respect to any such acquisition involving
consideration, or valued, in excess of fifteen percent (15%), but less than
twenty-five percent (25%), of Gross Asset Value for the quarter most recently
ended as reported in the Compliance Certificate for such quarter, Agent has
consented thereto or (ii) with respect to any such acquisition involving
consideration, or valued, in excess of twenty five (25%) of Gross Asset Value
for the quarter most recently ended as reported in the Compliance Certificate
for such quarter, Requisite Lenders have consented thereto.”

 

21.          Material Extension of Credit Cross Default. Section 11.1(d) is
hereby amended by deleting subsection (ii) thereof, which did read:

“(ii)       Extension of Credit Owed to Third Parties. Either of the following
events shall occur with respect to any Extension of Credit (other than any
extension of credit that is Nonrecourse Indebtedness) owing by any Loan Party or
the Parent to any Person other than a Lender or any affiliate of a Lender and
having an aggregate outstanding principal amount of $100,000,000 or more:

 

(A)       Acceleration. The maturity of such Extension of Credit shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Extension of Credit; or

 

(B)        Mandatory Repurchase. Any Loan Party or the Parent shall have been
required to prepay or repurchase, prior to the stated maturity thereof, such

 

9

1672300_7.DOC



 

Extension of Credit in accordance with the provisions of any indenture, contract
or instrument evidencing, providing for the creation of or otherwise concerning
such Extension of Credit.”

 

and by inserting the following in lieu thereof:

 

“(ii)        Recourse Indebtedness. Any of the following events shall occur with
respect to any Extension of Credit that is Recourse Indebtedness, owing by
Borrower, Parent or any Significant Subsidiary, and having an aggregate
outstanding principal amount equal to or greater than one percent (1%) of Gross
Asset Value for the quarter most recently ended as reported on the Compliance
Certificate for such quarter:

 

(A)         Failure to Pay. Borrower, Parent or any Significant Subsidiary shall
fail to pay when due and payable the principal of, or interest on, such
Extension of Credit; or

 

(B)         Acceleration. The maturity of such Extension of Credit shall have
been accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Extension of Credit; or

 

(C)         Mandatory Repurchase. Borrower, Parent or any Significant Subsidiary
shall have been required to prepay or repurchase, prior to the stated maturity
thereof, such Extension of Credit in accordance with the provisions of any
indenture, contract or instrument evidencing, providing for the creation of or
otherwise concerning such Extension of Credit.

 

(iii)         Nonrecourse Indebtedness. Any of the following events shall occur
with respect to any Extension of Credit that is Nonrecourse Indebtedness, owing
by Borrower, Parent or any Significant Subsidiary, and having an aggregate
outstanding principal amount equal to or greater than three percent (3%) of
Gross Asset Value for the quarter most recently ended as reported on the
Compliance Certificate for such quarter:

 

(A)         Failure to Pay. Borrower, Parent or any Significant Subsidiary shall
fail to pay when due and payable the principal of, or interest on, such
Extension of Credit; or

 

(B)         Acceleration. The maturity of such Extension of Credit shall have
been accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Extension of Credit; or

 

(C)         Mandatory Repurchase. Borrower, Parent or any Significant Subsidiary
shall have been required to prepay or

 

10

1672300_7.DOC



 

repurchase, prior to the stated maturity thereof, such Extension of Credit in
accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such Extension
of Credit.”

 

22.          Judgment: Section 11.1(h) is hereby amended by deleting the figure
“$25,000,000” therefrom and inserting the phrase “one percent (1%) of Gross
Asset Value for the quarter most recently ended as reported on the Compliance
Certificate for such quarter” in lieu thereof.

23.          Attachment: Section 11.1(i) is hereby amended by deleting the
figure “$25,000,000” therefrom and inserting the phrase “one percent (1%) of
Gross Asset Value for the quarter most recently ended as reported on the
Compliance Certificate for such quarter” in lieu thereof.

24.          Change of Control/Change in Management. Section 11.1(k)(iv) is
hereby amended by deleting the figure “10.0%” both places it appears therein,
and by inserting the figure “5.0%” in lieu thereof.

25.          Federal Reserve Bank Assignments. The second and third sentences of
Section 13.5(d), which did read:

“To facilitate any such pledge or assignment, Agent shall, at the request of
such Lender, enter into a letter agreement with the Federal Reserve Bank in, or
substantially in, the form of the exhibit to Appendix C to the Federal Reserve
Bank of New York Operating Circular No 10, as amended from time to time. No such
pledge or assignment shall release the assigning Lender from its obligations
hereunder.”

are hereby deleted in their entirety.

26.          Amendments and Waivers. Section 13.6(a) is hereby amended by
inserting the following immediately before the final period thereof:

“provided however, that, except as otherwise provided in Section 13.6(b)(xi)
below, any amendment to any provision of Section 10.1, or to any defined term
where such amendment could affect compliance with Section 10.1 , shall require
the written consent of Requisite Lenders and of Agent (with Agent’s vote being
included in determining whether the consent of Requisite Lenders has been
obtained)”

27.          USA Patriot Act. Section 13.23 is hereby amended by inserting the
following as the last sentence thereof:

“Agent will treat all information furnished to it in accordance with this
Section 13.23 in the manner required by Section 13.8 of this Agreement.”

 

11

1672300_7.DOC



 

 

28.          Litigation. Borrower warrants and represents that Schedule 7.1(f)
attached to the Credit Agreement is true, accurate and complete as of the date
hereof.

29.          Conditions Precedent. Subject to the other terms and conditions
hereof, this Amendment shall not become effective until the Agent shall have
received each of the following instruments, documents or agreements, each in
form and substance satisfactory to the Agent:

(a)         counterparts of this Amendment duly executed and delivered by
Borrower, Parent, Agent and each of the Lenders;

(b)        Acknowledgements and Consents executed by the Parent and each
Guarantor (collectively, the “Guarantor Consents”), consenting to this Amendment
and the transactions contemplated hereby;

(c)         a certificate of the Secretary of CBL Holdings I, Inc. dated as of
the date hereof certifying (i) that the Certificate of Incorporation and By-laws
of CBL Holdings I, Inc. have not been modified since February 14, 2006; (ii)
that the Partnership Agreement and Certificate of Limited Partnership of
Borrower have not been modified since February 14, 2006; (iii) that attached
thereto is a true and complete copy of Resolutions adopted by the Board of
Directors of CBL Holdings I, Inc., authorizing the execution and delivery on
behalf of Borrower of this Amendment and the other instruments, documents or
agreements executed and delivered by or on behalf of Borrower in connection
herewith (all such instruments, documents or agreements executed and delivered
in connection herewith by or on behalf of CBL Holdings I, Inc. or Borrower are
hereinafter collectively referred to as the “Borrower Amendment Documents”); and
(iv) as to the incumbency and genuineness of the signatures of the officers of
CBL Holdings I, Inc. executing the Borrower Amendment Documents to which CBL
Holdings I, Inc. or Borrower is a party;

(d)         a certificate of the Secretary of CBL Holdings I, Inc. dated as of
the date hereof certifying (i) that the Partnership Agreements, Certificates of
Limited Partnership, Articles of Incorporation, Articles of Organization, Bylaws
and other organizational documents of each Loan Party owning a Collateral
Property have not been modified since February 14, 2006; (ii) that attached
thereto is a true and complete copy of Resolutions adopted by the Board of
Directors of CBL Holdings I, Inc., authorizing the execution and delivery on
behalf of each Loan Party owning a Collateral Property of the Mortgage
Amendments, the Guarantor Consents and the other instruments, documents or
agreements executed and delivered by or on behalf of such Loan Parties in
connection herewith (all such instruments, documents or agreements executed and
delivered in connection herewith by or on behalf of CBL Holdings I, Inc. or any
Loan Party are hereinafter collectively referred to as the “Loan Party Amendment
Documents”); and (iii) as to the incumbency and genuineness of the signatures of
the officers of CBL Holdings I, Inc. executing the Loan Party Amendment
Documents to which any Loan Party is a party;

(e)         a certificate of the Secretary of CBL & Associates Properties, Inc.
dated as of the date hereof certifying (i) that the Certificate of Incorporation
and By-laws of CBL & Associates Properties, Inc. have not been modified since
February 14, 2006; (ii) that attached thereto is a true and complete copy of
Resolutions adopted by the Board of Directors of CBL & Associates Properties,
Inc., authorizing the execution and delivery on behalf of CBL & Associates
Properties, Inc. of this Amendment and the other instruments, documents or
agreements executed

 

12

1672300_7.DOC



 

and delivered by CBL & Associates Properties, Inc. in connection herewith (all
such instruments, documents or agreements executed and delivered in connection
herewith by or on behalf of CBL & Associates Properties, Inc., Inc., Borrower or
any Subpartnership are hereinafter collectively referred to as the “Properties
Amendment Documents”); and (iii) as to the incumbency and genuineness of the
signatures of the officers of CBL & Associates Properties, Inc. executing the
Properties Amendment Documents to which CBL & Associates Properties, Inc. is a
party;

(f)         the opinions of Borrower’s in-house counsel, addressed to Agent and
each Lender and satisfactory in form and substance to Agent, covering such
matters relating to the transaction contemplated by this Amendment as Agent may
reasonably request; and

(g)         payment to Agent, for the benefit of Lenders, of all loan fees due
in connection with the increase in the amount of the Commitments and this
Amendment.

Upon fulfillment of the foregoing conditions precedent, this Amendment shall
become effective as of the date hereof.

30.          Representations and Warranties; No Default. Borrower hereby
represents and warrants to the Agent and the Lenders that:

(a)         all of Borrower’s representations and warranties contained in the
Credit Agreement and the other Loan Documents are true and correct on and as of
the date of Borrower’s execution of this Amendment;

(b)        no Default or Event of Default has occurred and is continuing as of
such date under any Loan Document;

(c)         Borrower and Parent have the power and authority to enter into this
Amendment and to perform all of its obligations hereunder;

(d)        the execution, delivery and performance of this Amendment by Borrower
and Parent have been duly authorized by all necessary corporate, partnership or
other action;

(e)         the execution and delivery of this Amendment and performance thereof
by Borrower and Parent do not and will not violate the Partnership Agreements or
other organizational documents of Borrower or Parent or the Certificate of
Incorporation, By-laws or other organizational documents of CBL Holdings I, Inc.
and do not and will not violate or conflict with any law, order, writ,
injunction, or decree of any court, administrative agency or other governmental
authority applicable to Borrower, Parent, CBL Holdings I, Inc., or their
respective properties; and

(f)         this Amendment, the Guarantor Consents, and all other documents
executed in connection herewith, constitute legal, valid and binding obligations
of the parties thereto, in accordance with the respective terms thereof, subject
to bankruptcy, insolvency and similar laws of general application affecting the
rights and remedies of creditors and, with respect to the availability of the
remedies of specific enforcement, subject to the discretion of the court before
which any proceeding therefor may be brought.

 

13

1672300_7.DOC



 

 

31.          Expenses. Borrower agrees to pay, immediately upon demand by the
Agent, all reasonable costs, expenses, fees and other charges and expenses
actually incurred by the Agent in connection with the negotiation, preparation,
execution and delivery of this Amendment and all other documents executed in
connection herewith.

32.          Defaults Hereunder. The breach of any representation, warranty or
covenant contained herein or in any document executed in connection herewith, or
the failure to observe or comply with any term or agreement contained herein
shall constitute a Default or Event of Default under the Credit Agreement
(subject to any applicable cure period set forth in the Credit Agreement) and
the Agent and the Lenders shall be entitled to exercise all rights and remedies
they may have under the Credit Agreement, any other documents executed in
connection therewith and applicable law.

33.          References. All references in the Credit Agreement and the Loan
Documents to the Credit Agreement shall hereafter be deemed to be references to
the Credit Agreement as amended hereby and as the same may hereafter be amended
from time to time.

34.          Limitation of Agreement. Except as especially set forth herein,
this Amendment shall not be deemed to waive, amend or modify any term or
condition of the Credit Agreement, each of which is hereby ratified and
reaffirmed and which shall remain in full force and effect, nor to serve as a
consent to any matter prohibited by the terms and conditions thereof.

35.          Counterparts. To facilitate execution, this Amendment may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signature thereon and thereafter attached to another counterpart identical
thereto having attached to it additional signature pages.

36.          Further Assurances. Borrower agrees to take such further action as
the Agent or the Lenders shall reasonably request in connection herewith to
evidence the amendments herein contained to the Credit Agreement.

37.          Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the successors and permitted assigns of the parties
hereto.

38.          Governing Law. This Amendment shall be governed by, and construed
in accordance with, the laws of the State of Georgia, without regard to
principles of conflicts of law.

[Signatures Begin on Following Page]

 

14

1672300_7.DOC



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to
Sixth Amended and Restated Credit Agreement to be executed by their authorized
officers all as of the day and year first above written.

BORROWER:

CBL & ASSOCIATES LIMITED PARTNERSHIP, a Delaware limited partnership

 

By:

CBL Holdings I, Inc., a Delaware corporation, its sole

 

general partner

 

By:     /s/ John N. Foy                  

Name:    John N. Foy                  

Title:    Vice Chairman and Chief Finanical Officer        

 

 

PARENT:

CBL & ASSOCIATES PROPERTIES, INC., a Delaware corporation, solely for the
limited purposes set forth in Section 13.20 of the Credit Agreement.

 

By: /s/ John N. Foy                        

Name: John N. Foy                        

Title: Vice President and Chief Financial Officer                          

 

[Signatures Continued on Following Page]

 

1672300_7.DOC

 



 

                                          
                                          
                                          
                                          
                                                                    

 

 

[Signature Page to Fourth Amendment to Sixth Amended and Restated Credit
Agreement]

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and as a Lender

 

By: /s/ C. Jackson Hoover                        

Name: C. Jackson Hoover                        

Title: Senior Vice President                          

 

 

Commitment Amount:

 

$85,000,000.00

 

Lending Office (all Types of Advances) and

Address for Notices:

 

2859 Paces Ferry Road, Suite 1200

Atlanta, GA 30339

Attn: Loan Administration Manager

Telecopier: (770) 435-2262

Telephone: (770) 435-3800

 

[Signatures Continued on Following Page]

 

Page 2 of 2

1672300_7.DOC



 

                                          
                                          
                                          
                                          
                                                                    

 

 

[Signature Page to Fourth Amendment to Sixth Amended and Restated Credit
Agreement]

U.S. BANK NATIONAL ASSOCIATION

 

By: /s/ Michael Raarup                        

Name: Michael Raarup                        

Title: Senior Vice President                          

 

 

Commitment Amount:

 

$71,000,000.00

 

Lending Office (all Types of Advances) and

Address for Notices:

 

800 Nicollet Mall

3rd Floor

Minneapolis, MN 55402

Attn: Michael Raarup

Telecopier: (612) 303-2270

Telephone: (612) 303-3586

 

[Signatures Continued on Following Page]

 

Page 2 of 2

1672300_7.DOC



 

                                          
                                          
                                          
                                          
                                                                    

 

 

[Signature Page to Fourth Amendment to Sixth Amended and Restated Credit
Agreement]

COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES

 

By: /s/ Terrence P. Sweeney                        

Name: Terrence P. Sweeney                        

Title: Senior Vice President                          

 

 

By: /s/ Jurgen Boysen                        

Name: Jurgen Boysen                        

Title: Senior Vice President                          

 

 

Commitment Amount:

 

$47,000,000.00

 

Lending Office (all Types of Advances) and

Address for Notices:

 

Lending Office and Loan Administration:

 

2 World Financial Center

32nd Floor

New York, NY 10281-1050

Attention: Commercial Lending Services – 32nd Floor

Telecopier: (212) 266-7396

Telephone: (212) 266-7747

 

Loan Administration:

 

Eurohypo AG, New York Branch

1114 Avenue of the Americas

2nd Floor

New York, NY 10036

Attention: Portfolio Admin

Telecopier: (866) 267-7680

Telephone: (212) 479-5700

 

 

[Signatures Continued on Following Page]



 

Page 2 of 2

1672300_7.DOC



 

                                          
                                          
                                          
                                          
                                                                    

 

 

[Signature Page to Fourth Amendment to Sixth Amended and Restated Credit
Agreement]

WACHOVIA BANK, NATIONAL ASSOCIATION

 

By: /s/ Rex E. Rudy                        

Name: Rex E. Rudy                        

Title: Managing Director                          

 

 

Commitment Amount:

 

$47,000,000.00

 

Lending Office (all Types of Advances) and

Address for Notices:

 

301 South College Street

NC - 0172

 

Charlotte, NC

28288-0172

Attention: Rex Rudy

Telecopier: (704) 383-6505

Telephone: (704) 383-7534

 

[Signatures Continued on Following Page]

 

Page 2 of 2

1672300_7.DOC



 

                                          
                                          
                                          
                                          
                                                                    

 

 

[Signature Page to Fourth Amendment to Sixth Amended and Restated Credit
Agreement]

KEYBANK NATIONAL ASSOCIATION

 

By: /s/ Michael P. Szuba                        

Name: Michael P. Szuba                        

Title: Vice President                          

 

 

Commitment Amount:

 

$47,000,000.00

 

Lending Office (all Types of Advances) and

Address for Notices:

 

Keybank REC - Institutional

127 Public Square, 6th Floor

Cleveland, OH 44114-1306

Attn: Mike Szuba

Telecopier: (216) 689-4997

Telephone: (216) 689-5984

 

[Signatures Continued on Following Page]

 

Page 2 of 2

1672300_7.DOC



 

                                          
                                          
                                          
                                          
                                                                    

 

 

[Signature Page to Fourth Amendment to Sixth Amended and Restated Credit
Agreement]

PNC BANK, NATIONAL ASSOCIATION

 

By: /s/ Andrew T. White                        

Name: Andrew T. White                        

Title: Vice President                          

 

 

Commitment Amount:

 

$47,000,000.00

 

Lending Office (all Types of Advances) and

Address for Notices:

 

PNC Real Estate Finance

1600 Market Street, 30th Floor

 

Philadelphia, PA

19103

Attention: Andrew White

Telecopier: (215) 585-5806

Telephone: (215) 585-6123

 

[Signatures Continued on Following Page]

 

Page 2 of 2

1672300_7.DOC



 

                                          
                                          
                                          
                                          
                                                                    

 

 

[Signature Page to Fourth Amendment to Sixth Amended and Restated Credit
Agreement]

SUNTRUST BANK

 

By: /s/ W. John Wendler                        

Name: W. John Wendler                        

Title: Senior Vice President                          

 

 

Commitment Amount:

 

$32,000,000.00

 

Lending Office (all Types of Advances) and

Address for Notices:

 

Mail Code ALX 2608

 

8330 Boone Blvd.

 

8th Floor

 

Vienna, VA 22182-3871

Attention: John Wendler

Telecopier: (703) 442-1570

Telephone: (703) 442-1563

 

[Signatures Continued on Following Page]

 

Page 2 of 2

1672300_7.DOC



 

                                          
                                          
                                          
                                          
                                                                    

 

 

[Signature Page to Fourth Amendment to Sixth Amended and Restated Credit
Agreement]

ALLIED IRISH BANKS, P.L.C.

 

 

By: /s/ Kathryne E. Murdoch                        

Name: Kathryne E. Murdoch                        

Title: Vice President                          

 

 

By: /s/ Brian Deegan                        

Name: Brian Deegan                        

Title: Vice President                          

 

 

Commitment Amount:

 

$20,000,000.00

 

Lending Office (all Types of Advances) and

Address for Notices:

 

Allied Irish Banks, p.l.c.

405 Park Avenue

10th Floor

New York, NY 10022

Attention: Kathryn Murdoch

Telecopier: (212) 515-6710

Telephone: (212) 515-6811

 

[Signatures Continued on Following Page]

 

Page 2 of 2

1672300_7.DOC



 

                                          
                                          
                                          
                                          
                                                                    

 

 

[Signature Page to Fourth Amendment to Sixth Amended and Restated Credit
Agreement]

LASALLE BANK NATIONAL ASSOCIATION

 

 

By: /s/ Katon A. Susid                        

Name: Katon A. Susid                        

Title: Vice President                          

 

 

Commitment Amount:

 

$20,000,000.00

 

Lending Office (all Types of Advances) and

Address for Notices:

 

135 South LaSalle Street

Suite 1225

 

Chicago, Illinois

60603

Attention: Kathryn Schad

Telecopier: (312) 992-1324

Telephone: (312) 992-4908

 

 

[Signatures Continued on Following Page]

 

Page 2 of 2

1672300_7.DOC



 

                                          
                                          
                                          
                                          
                                                                    

 

 

[Signature Page to Fourth Amendment to Sixth Amended and Restated Credit
Agreement]

SOCIETE GENERALE

 

 

By: /s/ C. H. Butterworth                        

Name: C. H. Butterworth                        

Title: Director                          

 

 

Commitment Amount:

 

$20,000,000.00

 

Lending Office (all Types of Advances) and

Address for Notices:

 

Trammell Crow Center

2001 Ross Avenue

Suite 4900

Dallas, TX 75201

Attn: Chuck Butterworth

Telecopier: (214) 979-2727

Telephone: (214) 979-2779

 

[Signatures Continued on Following Page]

 

 

Page 2 of 2

1672300_7.DOC



 

                                          
                                          
                                          
                                          
                                                                    

 

 

[Signature Page to Fourth Amendment to Sixth Amended and Restated Credit
Agreement]

UNION BANK OF CALIFORNIA N.A.

 

 

 

By: /s/ Lawrence Andow                        

Name: Lawrence Andow                        

Title: Vice President                          

 

 

Commitment Amount:

 

$20,000,000.00

 

Lending Office (all Types of Advances) and

Address for Notices:

 

Lending Office:

350 California Street

Suite 710

San Francisco, CA 94104

Attn: Larry Andow

Telecopier: (415) 433-7438

Telephone: (415) 705-5032

E-mail Address: Lawrence.Andow@uboc.com

 

Loan Administration:

Commercial Real Estate Loan Administration

18300 Von Karman Avenue, Suite 200

 

Irvine, CA

92612

Attn: Rosalind Johnson

Telecopier: (949) 553-7123

Telephone: (949) 553-7154

E-mail Address: Rosalind.Johnson@uboc.com

 

[Signatures Continued on Following Page]

 

Page 2 of 2

1672300_7.DOC



 

[Signature Page to Fourth Amendment to Sixth Amended and Restated Credit
Agreement]

WESTDEUTSCHE IMMOBILIENBANK

 

By: /s/ Armin Gemmerich                        

Name: Armin Gemmerich                        

Title: Executive Director                          

 

Commitment Amount:

 

$20,000,000.00

 

Lending Office (all Types of Advances) and

Address for Notices:

 

Grosse Bieiche 46

55131 Mainz

Germany

Attention: Martin Stevener

Telecopier: 1 6131 9280 7308

Telephone: 1 6131 9280 7426

 

 

 

[End of Signatures]

 

 